                 Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 1 of 16 PAGEID #: 1
AO 106 (Rev . 01 /09) Appli cation for a Search Warrant
                                                                                                             ..   I   -.   ·.1 .                     -
                                                                                                                                                     rt.I ..


                                         UNITED STATES DISTRICT COURT
                                                                                                                           .s
                                                                                                                              ':'   I   -·   •   a


                                                                                                                                                     c
                                                                    for the                               2Gi ~ ~F P25 Ai~ ! O :                               13
                                                          Southern District of Ohio


               In the Matter of the Search of                          )
          (Briefly describe the property to be searched                )
           or identifY the person by name and address)                 )        Case No.
       BLACK/GOLD LG Cellphone, Model                                  )
 LG-SP200,Serial :809VTFW1427475 , CURRENTLY                           )
  LOCATED AT ATF COLUMBUS FIELD OFFICE                                 )

                                                 APPLICATION FOR A SEARCH WARRANT

          I , a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of petjury that 1 have reason to bel ieve that there is now concealed on th e fo llowi ng person or property
 located in the            Southern       District of                Ohio               (identifY the person or describe property to
 be searched and give its location). BLACK/GOLD LG Cellphone , Model LG -SP200 ,Serial:809VTFW1427475 , CURRENTLY
                                     LOCATED AT ATF COLUMBUS FIELD OFFICE

                                          See Attachment A, incorporated herein .
            T he person or property to be searched, described above, is believed to conceal (identifj1the person or describe the
 property to be seized) :
                             See Attachment B, incorporated herein.


            The bas is for the search under Fed. R. Crim . P. 4 1(c) is (check one or more) :
                   ii' evidence of a crime;
                   ii' contraband , fruits of crime, or other items illegally possessed;
                    ~property       designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfu lly restrained .

         T he search is re lated to a v iolation of   21     U.S.C . §      841 (a)    , and the application is based on these
 facts: The search is also related to a violation of 18 U.S.C. 924(c) (1 ), and the application is based on these facts:
        See Affidavit in Support of Application , incorporated herein .


             ~    Continued on the attached sheet.
             0 Delayed notice of _         days (give exact ending date if more than 30 days : ______ ) is requested
                  under 18 U .S.C . § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                Applicant 's signature

                                                                                                                                                 ent
                                                                                                Printed name and title

 Sworn to before me and signed in my presence.



                                                                                                  Judge 's signature

 City and state: Columbus , Ohio                                                 Chelsey M. Vascura U.S. Magistrate Judge
                                                                                                Printed name and title
     Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 2 of 16 PAGEID #: 2                     St>



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE

       I, Colin J. Ginley, being first duly sworn, hereby depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND

       l.      I make this affidav it in support of an application under Rul e 41 of the Federal

Rules of Crimi nal Procedure fo r a warrant to search a black/gold LG Cellphone, Model LG-

SP200, Serial#: 809VTFW1427475 smartphone, ATF Property #000005 , located inside ATF

Columbus F ield Office Vault, FC-1 , hereinafter "Device" which is currently stored in law

enforcement possess ion at 230 West Street, Suite #300, Columbus, Ohio 43215 , fo r certain

things particul arly described in Attachment A.

       2.      I am a Special Agent (SA) with the United States Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF) and have been so employed since May 14, 2018. Therefore, I

am a law enforcement officer as defined in 18 U.S .C. §2510(7). I am presently assigned to the

ATF Columbus Field Division. I completed the Criminal Investigator Training Program and the

ATF Special Agent Basic Training Academy at the Federal Law Enforcement Training Center,

located in Glynco, Georgia, where I received specialized training in the investigation of federal

crimes involving firearms, alcohol and tobacco diversion, arson and explosives, and narcotics .

Prior to being employed with ATF as a Special Agent, I was employed with the City of

Cleveland as a Patrol Officer and Detective. More specifically, from 2013 through 2018 I was

assigned as a Detective to the Bureau of Special Services in the Gang Impact Unit. Additionally,

in 2014, I worked as a Task Force Officer (TFO) with ATF during Operation Gideon .

       3.      In addition to my experience as a Special Agent with ATF, through my prior

employment as a Cleveland Police Detective assigned to ATF, I have participated in federal
      Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 3 of 16 PAGEID #: 3                        5D


investigations involving the distribution of controlled substances as well as federal firearms

violations. During these investigations, I participated in various types of investigative

techniques, to include electronic surveillance, informants, and controlled purchases of firearms

and narcotics from suspects. I participated in physical surveillance operations and in the

execution of multiple federal arrest warrants. I also know how to analyze information resulting

from traditional record searches, reviewing case files, and information obtained from cell phone

extraction reports. As a result of my training and experience, I am familiar with state and federal

laws pertaining to firearms and narcotics violations , among other offenses.

        4.       This affid avit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about thi s matter.

                                        PROBABLE CAUSE

       1. On or about March 27tl1, 2019, an ATF CI advised SIA Ginley that he/she personally

             observed SUBER in possession of multiple firearms including but not limited to: a

             Taurus PTl 11 9mm semi-automatic handgun, while inside 137 Whitethorne Avenue,

             Columbus, Ohio while crack cocaine was being prepped for distribution by SUBER.



       2. On or about March 27 111, 2019 an ATF CI advised S/ A Ginley that this is when he/she

             first observed SUBER' s facebook profile of https ://www.facebook.com/mg.yacc

             displaying numerou s photos of SUBER possessing the same firearm inside 137

             Whitethorne A venue. ATF CI advised SI A Ginley that this was the same firearm that

             ATF CI had previous brought to the attention to SA Ginley on March 26 111 , 2019. In one

             of the particular aforementioned photos SUBER is observed with Nermiah JOHNSON

             on his lap inside 137 Whitethorne A venue. The photograph displays suspected narcotics
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 4 of 16 PAGEID #: 4




   while SUBER is holding a firearm. More specifically, SUBER and JOHNSON are in

   the photograph next to a table containing several clear baggies containing suspected

    narcotics, a green bag, a digital scale, and an iphone.



3. On or about April l51, 2019, ATF CI communicated to SIA Ginley that he/she again

    personally observed SUBER in possession of multiple firearms including but not limited

    to: the previously mentioned Taurus PTl 11 9mm semi-automatic handgun, while inside

    137 Whitethorne Avenue, Columbus, Ohio and that "they cookin dope". The ATF CI

    elaborated "they" as SUBER, JOHNSON, and another unknown individual.



 4. On or about April 2nd, 2019 SA Ginley conducted surveillance of 137 Whitethorne

    Avenue, Columbus Ohio. SA Ginley observed the rear door being utilized as the main

    entrance to the residence. SA Ginley also observed multiple outdoor security cameras.



 5. On or about April 3rd, 2019, ATF CI communicated to SI A Ginley that he/she again

    personally observed SUBER in possession of multiple firearms including but not limited

    to: the previously mentioned Taurus PTl 11 9mm semi-automatic handgun, while inside

    137 Whitethorne Avenue, Columbus, Ohio, while crack cocaine was being prepped for

    distribution by SUBER.




 6. On or about April 4th, 2019, the CI contacted' SUBER and arranged for the purchase of

    an amount of crack cocaine from SUBER. The CI advised SA Ginley that SUBER was

    currently at 137 Whitethorne Avenue, Columbus Ohio. ATF Special Agent Ginley and
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 5 of 16 PAGEID #: 5




   Columbus Division of Police (CPD) Task Force Officer (TFO) Chappell drove the Cl

   to this location. ATF Cl was checked for contraband on his/her person which revealed

   negative results and provided pre-recorded Government funds. SA Ginley observed the

    CI walk up to the rear of 137 Whitethorne Avenue and subsequently enter the rear door,

    identified as 137 Whitethorne A venue, Columbus Ohio. The CI purchased an amount

    of crack cocaine from SUBER with pre-recorded Government funds. The CI returned

    to Special Agent Ginley and TFO Chappell, and provided S/ A Ginley with a baggie of

    suspected crack cocaine. ATF CI was again checked for contraband on his/her person

    which revealed negative results. This transaction was video and audio recorded but the

    device malfunctioned during the course of the transaction. The ATF CI advised SA

    Ginley that he/she received a phone call just prior to entering the residence of 137

    Whitethorne Avenue to confirm the drug amount. This phone call was from SUBER' s

    cell phone number and involved both SUBER and JOHNSON on the phone. ATF CI

    also advised SA Ginley that he/she then knocked and entered the residence of 137

    Whitethorne Avenue from the rear door and purchased the narcotics from SUBER. The

    ATF CI advised SA Ginley that he/she observed SUBER with a semi-automatic firearm

    on his person while he packaged up the suspected crack cocaine. JOHNSON was also

    present during the transaction. Your affiant watched and listened to the audio/video

    regarding the narcotics transaction between the CI and SUBER and confirmed the

    device malfunction. The audio and video leading up to transaction was consistent with

    the description of the transaction as described by the Cl. SA Ginley also reviewed and

    captured the phone call placed by SUBER to ATF CI that occurred moments before

    ATF CI approached 137 Whitethorne Avenue. SUBER calls ATF CI to reconfirm
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 6 of 16 PAGEID #: 6                      fP


    his/her drug amount. The ATF CI controlled purchase from SUBER was field tested

    utilizing a Scott Reagent System Modified cocaine testing kit. The field tested resulted

    in a positive test for cocaine.

7. On or about April 81\ 2019, your affiant conducted surveillance at 137 Whitethorne

    A venue, Columbus Ohio and observed foot traffic related to narcotic activity at the rear

    door of the residence.

 8. On April 9th, 2019 SA Ginley drafted a residential search and seizure warrant for 137

    Whitethorne Avenue Columbus, Ohio 43223. Subsequently, SA Ginley went before

    the Honorable .United States Magistrate Judge Elizabeth Preston Deavers where the

    warrant was sworn, signed and filed , Case No. 2: l 9-mj-276.

 9. On April 11th, 2019 at approximately 9:53 a.m. the Bureau of Alcohol, Tobacco,

    Firearms and Explosives (ATF) Columbus Field Division, Columbus Field Office

    along with the assistance of the Columbus Division of Police (CPD) SW AT Unit

    executed the Federal Search and Seizure Warrant, Case No 2: 19-mj-276 at the location

    of 137 Whitethorne Avenue, Columbus, Ohio 43223.

 10. As CPD SWAT officers made entry through the rear entrance to the residence, CPD

    SWAT observed Chaison SUBER, Nermiah JOHNSON, Ciera WEBB, Michael

    BAILEY, and Rebecca MILLER located inside 137 Whitethorne Avenue, Columbus,

    Ohio.

 11. Multiple items were recovered inside the residence of 137 Whitethorne A venue

    Columbus, Ohio 43223 including but limited to: a black, Taurus, Millennium, 9mm

    semi-automatic handgun, serial#: TK077524, approximately 25.82 grams of

    methamphetamine, 19.79 grams of crack cocaine, 6.62 grams of black tar heroin, 6.39
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 7 of 16 PAGEID #: 7



   grams of powder cocaine, a Black/Gold LG Cell Phone "Device", a New England

    Arms Co. Pardner Model SBl .410 Gauge Shotgun, Serial#:NF246369, and a Sig

    Sauer, Model Mosquito, .22caliber pistol, serial#: F340007 w/ attached light.

12. Various other items indicative of drug trafficking were observed within 137

    Whitethorne A venue and subsequently photographed.

 13. The black/gold LG Cell Phone, Model LG-SP200, Serial#: 809VTFW1427475

    "Device" was in close proximity to the aforementioned firearms, suspected narcotics,

    and drug trafficking materials.

 14. Your Affiant interviewed JOHNSON in regards to her location inside 137 Whitethorne

    A venue. JOHNSON stated to SA Ginley that she was on the first floor, in the rear

    room, sleeping on the black mattress with Chaison (SUBER).

 15. Your Affiant asked JOHNSON if her DNA would be on the guns that were recovered

    inside the residence and she reluctantly responded by saying yes. Towards the end of

    the interview, JOHNSON asked SA Ginley if she could get her brown Louis Vuitton

    purse and blue bag from inside the residence located in the rear room before she left.

    SA Ginley advised JOHNSON that her request would not be met. It sho.uld be noted

    that the blue bag JOHNSON requested contained the green bag which contained the

    aforementioned narcotics. Additionally, JOHNSON made a request to SA Ginley if

    she could have her phone back and visually indicated the "Device" on scene at 137

    Whitethorne A venue. It should be noted that JOHNSON gave CPD P.O. Dunham and

    TFO Orick verbal consent to search through her phone but a search was not conducted.


 16. Your affiant was advised by JOHNSON that she uses the Device to communicate with

    SUBER and would therefore need it.
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 8 of 16 PAGEID #: 8                       5D


17. Your affiant has observed a photograph of SUBER with JOHNSON on his lap inside

    137 Whitethorne A venue. The photograph displays suspected narcotics while SUBER

    is holding a firearm. More specifically, SUBER and JOHNSON are in the photograph

    next to a table containing several clear baggies containing suspected narcotics, a green

    bag, a digital scale, and an iphone.

 18. Your affiant received information that the previously described photograph was

    posted to a social media account.

 19. Your Affiant knows from his training and experience criminals use their cellphones to

    communicate via phone call, text messages and social media in order to set up illegal

    drug sales or meet for criminal activity. Your affiant knows from his training and

    experience that criminals will use their cellphones to take photos of themselves or

    others while performing illegal activities. The criminals will post the pictures to social

    media accounts. Criminals will also save the photos to show other people.


 20. The Device is currently in the lawful possession of the ATF. It came into ATF's

    possession in the following way: On April I Ith, 2019 at approximately 9:53 a.m. the

    Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Columbus Field

    Division, Columbus Field Office along with the assistance of the Columbus Division

    of Police (CPD) SW AT Unit executed the Federal Search and Seizure Warrant, Case

    No 2:19-mj -276 at the location of 137 Whitethorne Avenue, Columbus, Ohio 43223.

    JOHNSON ' s cell phone was taken into custody at that time and has been in law

    enforcement custody since that time. ATF continued investigating SUBER and
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 9 of 16 PAGEID #: 9




   JOHNSON as armed drug traffickers pursuant to the evidence recovered from the

   Federal search warrant at 137 Whitethorne Avenue, Columbus, Ohio 43223.


21. The Device is currently in storage at 230 west Street, Suite #300, Columbus, Ohio. In

   my training and experience, I know that the Device has been stored in a manner in

   which its contents are, to the extent material to this investigation, in substantially the

   same state, as they were when the Device first came into the possession of the ATF.


                                    TECHNICAL TERMS


22. Based on my training and experience, I use the following technical terms to convey the

    following meanings:


        a.      Wireless telephone: A wireless telephone (or mobile telephone, or cellular

        telephone) is a handheld wireless device used primarily for voice communication

        through radio signals. These telephones send signals through networks of

        transmitter/receivers called "cells," enabling communication with other wireless

        telephones or traditional "land line" telephones. A wireless telephone usually

        contains a "call log," which records the telephone number, date, and time of calls

        made to and from the phone. In addition to enabling voice communications,

         wireless telephones now offer a broad range of capabilities. These capabilities

        include, but are not limited to: storing names and phone numbers in electronic

         "address books;" sending, receiving, and storing text messages and email; taking,

         sending, receiving, and storing still photographs and moving video; storing and

         playing back audio files; storing dates, appointments, and other information on

         personal calendars; and accessing and downloading information from the Internet.
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 10 of 16 PAGEID #: 10



        Wireless telephones may also include global positioning system ("GPS")

        technology for determining the location of the device.

        b.      Digital camera: A digital camera is a device that records still and moving

        images digitally. Digital cameras use a variety of fixed and removable storage

         media to store their recorded images. Images can usually be retrieved by

         connecting the camera to a computer or by connecting the removable storage

         medium to a separate reader. Removable storage media include various types of

         flash memory cards or miniature hard drives. Most digital cameras also include a

         screen for viewing the stored images. This storage media can contain any digital

         data, including data unrelated to photographs or videos.

         c.     Portable media player: A portable media player (or "MP3 Player" or iPod)

         is a handheld digital storage device designed primarily to store and play audio,

         video, or photographic files. However, a portable media player can also store any

         digital data, such as word processing documents, even if the device is not

         designed to access such files. Some portable media players can use removable

         storage media. Removable storage media include various types of flash memory

         cards or miniature hard drives. This removable storage media can also store any

         digital data. Depending on the model, a portable media player may have the

         ability to store very large amounts of electronic data and may offer additional

         features such as a calendar, contact list, clock, or games.

         d.     GPS: A GPS navigation device uses the Global Positioning System to

         display its current location. It often contains records the locations where it has

         been. Some GPS navigation devices can give a user driving or walking directions
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 11 of 16 PAGEID #: 11



         to another location. These devices can contain records of the addresses or

         locations involved in such navigation. The Global Positioning System (generally

         abbreviated "GPS ") consists of 24 NA VST AR satellites orbiting the Earth. Each

         satellite contains an extremely accurate clock. Each satellite repeatedly transmits

         by radio a mathematical representation of the current time, combined with a

         special sequence of numbers. These signals are sent by radio, using specifications

         that are publicly available. A GPS antenna on Earth can receive those signals.

         When a GPS antenna receives signals from at least four satellites, a computer

         connected to that antenna can mathematically calculate the antenna's latitude,

         longitude, and sometimes altitude with a high level of precision.

         e.     PDA: A personal digital assistant, or PDA, is a handheld electronic device

         used for storing data (such as names, addresses, appointments or notes) and

         utilizing computer programs. Some PD As also function as wireless

         communication devices and are used to access the Internet and send and receive

         email. PD As usually include a memory card or other removable storage media

         for storing data and a keyboard and/or touch screen for entering data. Removable

         storage media include various types of flash memory cards or miniature hard

         drives. This removable storage media can store any digital data. Most PDAs run

         computer software, giving them many of the same capabilities as personal

         computers. For example, PDA users can work with word-processing documents,

         spreadsheets, and presentations. PDAs may also include global positioning system

         ("GPS ") technology for determining the location of the device. ·
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 12 of 16 PAGEID #: 12




          g.     IP Address: An Internet Protocol address (or simply "IP address") is a

          unique numeric address used by computers on the Internet. An IP address is a

          series of four numbers, each in the range 0-255, separated by periods (e.g. ,

          121.56.97 .178). Every computer attached to the Internet computer must be

          assigned an IP address so that Internet traffic sent from and directed to that

          computer may be directed properly from its source to its destination. Most

          Internet service providers control a range of IP addresses. Some computers have

          static-that is, long-term-IP addresses, while other computers have dynamic-that is ,

          frequently changed-IP addresses.


           h. Internet: The Internet is a global network of computers and other electronic

               devices that communicate with each other. Due to the structure of the

               Internet, connections between devices on the Internet often cross state and

               international borders, even when the devices communicating with each other

               are in the same state.



  23. Based on my training, experience, and research, I know that the Device has

     capabilities that allow it to serve as a wireless telephone, digital camera, portable

     media player, GPS navigation device, and PDA. In my training and experience,

     examining data stored on devices of this type can uncover, among other things,

     evidence that reveals or suggests who possessed or used the device.
Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 13 of 16 PAGEID #: 13




                         ELECTRONIC DEVICES AND STORAGE

  24. As described above and in Attachment A, this application seeks permission to search

     and seize things that the Device might contain, in whatever form they are stored.

     Based on my knowledge, training, and experience, I know that electronic devices can

     store information for long periods of time. Even when a user deletes information from

     a device, it can sometimes be recovered with forensics ·tools. Similarly, things that

     have been viewed via the Internet are typically stored for some period of time on the

     device. This information can sometimes be recovered with forensics tools.



  25 . Searching for the evidence described in Attachment A may require a range of data

      analysis techniques. In some cases, agents and computer analysts may be able to

      conduct carefully targeted searches that can locate evidence without requiring a time-

      consuming manual search through unrelated materials that may be commingled with

      criminal evidence. In other cases, however, such techniques may not yield the

      evidence described in the warrant. Criminals can mislabel or hide information, encode

      communications to avoid using key words, attempt to delete information to evade

      detection, or take other steps designed to frustrate law-enforcement searches for

      information. These steps may require agents and law enforcement or other analysts

      with appropriate expertise to conduct more extensive searches, such as scanning

      storage areas unrelated to things described in Attachment A, or perusing all stored

      information briefly to determine whether it falls within the scope of the warrant. In

      light of these difficulties, the ATF intends to use whatever data analysis techniques

      appear necessary to locate and retrieve the evidence described in Attachment A.
   Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 14 of 16 PAGEID #: 14
                                                                                                        50


                                                CONCLUSION

      26. I submit that this affidavit supports probable cause for a warrant to search the Device

         and seize the items described in Attachment A.

                                        REQUEST FOR SEALING

      27. It is respectfully requested that this Court issue an order sealing, until further order of

          the Court, all papers submitted in support of this application, including the application

          and search warrant. I believe that sealing this document is necessary because the items

          and information to be seized are relevant to an ongoing investigation into the criminal

          organization as not all of the targets of this investigation will be searched at this time.

          Based upon my training and experience, I have learned that, online criminals actively

          search for criminal affidavits and search warrants via the internet, and disseminate

          them to other online criminals as they deem appropriate, i.e., post them publicly online

          through the carding forums. Premature disclosure of the contents of this affidavit and

          related documents may have a significant and negative impact on the continuing

          investigation and may severely jeopardize its effectiveness.



                                                          Respectfully submitted,

                                                               ~--~~~IJ'f
                                                         Colin J Ginley
                                                         Special Agent
                                                         Bureau of Alcohol, Tobacco, Firearms
                                                         and Explosives




Subscribed and sworn to before me on the    2   S      day of April, 2019.




                                                      Chelsey M. Vascura, U.S. Magistrate Judge
    Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 15 of 16 PAGEID #: 15




                                      ATTACHMENT A


(1) one black/gold LG Cellphone, Model LG-SP200, Serial#: 809VTFW1427475, ATF Property
#000005, located inside ATF Columbus Field Office vault, FC-1 (hereinafter "Device"), that
relates to violations of the statutes listed on the warrant and involve Nermiah Johnson and
Chaison Suber since April P', 2019.
     Case: 2:19-mj-00331-CMV Doc #: 1 Filed: 04/25/19 Page: 16 of 16 PAGEID #: 16                       fp


                                       ATTACHMENT B


1.      The items to be seized are:

        a.     Identities of any other individual who are involved in trafficking in drugs and
               while possessing a firearm in furtherance of trafficking;

        b.     lists of or evidence indicating anyone else and/or locations while trafficking in
               drugs and while possessing a firearm in furtherance of trafficking;

        e.     items received and amounts of US currency that were obtained while trafficking
               in drugs and while possessing a firearm in furtherance of trafficking;

        d.     any information related to trafficking in drugs and information related to
               possessing a firearm in furtherance of trafficking;

        e.     any information recording Chaison Suber and/or Nermiah Johnson's schedule or
               travel from April 01, 2019 to the present;

        f.      all bank records, checks, credit card bills, account information, and other financial
                records.


2.      Evidence of user attribution showing who used or owned the Device at the time the
        things described in this warrant were created, edited, or deleted, such as logs,
        phonebooks, saved usernames and passwords, documents, and browsing history;

3.      Records and things evidencing the use of the Internet Protocol address

        a.      records of Internet Protocol addresses used;

        b.      records of Internet activity, including firewall logs, caches, browser history and i

                cookies, "bookmarked" or "favorite" web pages, search terms that the user entered
                into any Intern Dt search engine, and records of user-typed web addresses.

4. As used above, the terms "records" and "information" include all of the foregoing items of
   evidence in whatever form and by whatever means they may have been created or stored,
   including any form of computer or electronic storage (such as flash memory or other media
   that can store data) and any photographie form.
